Name: Commission Implementing Decision (EU) 2017/919 of 29 May 2017 amending Implementing Decision (EU) 2016/1942 on the specifications of the European Investment Project Portal
 Type: Decision_IMPL
 Subject Matter: business classification;  financing and investment;  technology and technical regulations;  prices;  accounting;  communications
 Date Published: 2017-05-30

 30.5.2017 EN Official Journal of the European Union L 139/78 COMMISSION IMPLEMENTING DECISION (EU) 2017/919 of 29 May 2017 amending Implementing Decision (EU) 2016/1942 on the specifications of the European Investment Project Portal THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/1017 of the European Parliament and of the Council of 25 June 2015 on the European Fund for Strategic Investments, the European Investment Advisory Hub and the European Investment Project Portal and amending Regulations (EU) No 1291/2013 and (EU) No 1316/2013  the European Fund for Strategic Investments (1), and in particular Article 15(1) thereof, Whereas: (1) Regulation (EU) 2015/1017 entrusts the Commission with the responsibility to create, with the support of the European Investment Bank (EIB), a European Investment Project Portal (EIPP). The EIPP is a publicly available web portal of investment projects which acts as a platform to promote projects to potential investors worldwide. (2) The specifications of the EIPP have been set out in Commission Implementing Decision (EU) 2016/1942 (2). (3) Experience gained in managing the EIPP indicates that certain provisions should be amended, especially to attract more projects from smaller project promoters, SMEs and mid-caps, in line with the objective of the European Union to support the SMEs and entrepreneurship. Therefore the minimum project cost should be lowered from EUR 5 million to EUR 1 million. (4) To increase the attractiveness of the EIPP and to alleviate the charge supported by project promoters in a non-discriminatory manner and thus to give the EIPP an impetus for a higher number of published projects, the application processing fee should not be charged to any project promoters. The project screening set out in Section 3 of the Annex to Implementing Decision (EU) 2016/1942 should remain in place to ensure the publication of quality projects on the EIPP, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision (EU) 2016/1942 is amended as follows: (1) In Article 2, point (a) is replaced by the following: (a) the project (or the programme consisting of smaller projects) shall have a minimum total project cost of EUR 1 000 000;; (2) Article 3 is replaced by the following: Article 3 No application processing fee shall be charged.; (3) Section 4 of the Annex is deleted. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 29 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 169, 1.7.2015, p. 1. (2) Commission Implementing Decision (EU) 2016/1942 of 4 November 2016 on the specifications of the European Investment Project Portal and repealing Implementing Decision (EU) 2015/1214 (OJ L 299, 5.11.2016, p. 86).